  Case 5:18-cv-05090-LLP Document 40-5 Filed 04/12/19 Page 1 of 2 PageID #: 539




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF SOUTH DAKOTA
                                 WESTERN DIVISION


  HOLLI LUNDAHL,                               Case: 5: 18-CV-05090- LLP

               Plaintiff,
                                                 DECLARATION OF
        V.                                       LOLITA BARNES

 JULIE GROSS, in her Official and
 Personal Capacities as Director for
 the State of South Dakota Office of
 Rural Development; State of South
 Dakota Office of Rural Development;
 Craig Steinley; and Lance Lockwood
 in his Official and Personal capacities
 as a loan specialist for the state of
 South Dakota office of Rural
 Development,

               Defendants.



                        DECLARATION OF LOLITA BARNES

       I, Lolita Barnes, declare pursuant to 28 U.S.C. § 1746, under penalty of

perjury, that the following is true and correct:

       1.     I am over the age of twenty-one (21) years and am fully competent

to execute this Declaration. I have personal knowledge of the facts recited here.

      2.      I make this Declaration in support of the Federal Defendants' Motion

To Dismiss.

      3.      Pursuant to the United States Department of Agriculture's ("USDA")

Departmental Regulation DR 2510-001, each agency or office within the USDA

must appoint a tort claim point of contact for processing tort claims.

                                           1
                                                            EXHIBIT E Donovan Decl
 Case 5:18-cv-05090-LLP Document 40-5 Filed 04/12/19 Page 2 of 2 PageID #: 540




       4.      I am currently the National FOIA/Privacy Act and Tort Claims

Officer for USDA Rural Development's Records and Information Branch, FOIA,

Privacy Act and Tort Claims Unit (the "Tort Claims Unit"), located in Washington,

D.C. I have been employed by USDA since 1997, and have held the position of

National FOIA/PA and Tort Claims Officer since 2009. As the National

FOIA/Privacy Act and Tort Claims Officer, I am responsible for intake and

processing of tort claims filed against the USDA Rural Development for the Tort

Claims Unit.

      5.     In that capacity, I have personal knowledge regarding the facts,

issues and documents discussed in this Declaration.

      6.     On April 11, 2019, I conducted a search of the records within the

Tort Claims Unit in Washington D.C. and determined that no administrative tort

claim has ever been filed by a Holli Lundahl or a Holli Telford. Additionally, on

April 11, 2019, I received reports of searches from personnel in the USDA Rural

Development and/or Rural Housing Services offices in Rapid City, South Dakota

and Huron, South Dakota, as well as the USDA State Office in Huron, South

Dakota and, according to their searches and records, no administrative tort

claim has been filed by Holli Lundahl or Holli Telford in those offices.

      I declare under penalty of perjury that the forgoing is true and correct.

      Executed in Washington, DC on this 11th day of April, 2019.




                                       olit B rnes
                                      U.S. Department of Agriculture

                                        2
